Exhibit 10.109

HIBERIA
Member FDIC

March 27, 2006

Sam Goldfinger
The Smith & Wollensky Restaurant Group, Inc.
1114 1st Avenue
New York, NY 10021

Re:       S&W New Orleans, LLC

Dear Mr. Goldfinger:

As a condition of the approval of the $2,000,000.00 loan made to S&W New
Orleans, LLC on May 26, 2004, a Business Loan Agreement was executed of even
date containing numerous Events of Default. One such even is as follows:

DEBT SERVICE COVERAGE COVENANT. Borrower covenants and agrees with Lender that
as long as this Note is in effect, Borrower shall maintain, at all times, a Debt
Service Coverage of no less than 1.10X, where “Debt Service Coverage” is the
result of the following formula: Cash Flow divided by Debt Service, where Cash
Flow means the net income (loss) of Borrower for a period, plus any interest
expense, plus any tax expense, plus any depreciation or amortization expense,
recorded in that same period. Debt Service means, for a period, the sum of all
scheduled principal and interest payments on debt (including any capitalized
leases) during the period, including the portion of any long term debt that is
due within the period. The determination of Net Income, the expense items, and
debt payments shall be based on the Borrower’s financial statements, prepared in
accordance with Generally Accepted Accounting Principals (GAAP), submitted to
Lender with the degree of diligence and timeliness as required herein or in any
loan or other agreement relating to or governing repayment hereunder. Failure to
comply with this provision shall constitute a default hereunder, and shall
entitle Lender to exercise all remedies provided herein.

In conjunction and as a direct result of Hurricane Katrina and the aftermath
thereof, which hit the New Orleans area on or around August 30, 2005, the above
Debt Service Coverage Covenant is hereby waived for the above referenced loan to
S&W New Orleans, LLC for Fiscal Year end 2005 and fiscal Year end 2006.

The above waived covenant applies only to the period specified and does not
apply to any other listed covenants in the Business Loan Agreement or any other
financial periods of time.

In addition we will be working with The Smith & Wollensky Restaurant Group, Inc.
to obtain a more formal modification of the aforementioned waiver to the
Business Loan Agreement as referenced above.

Should you have any questions, please do not hesitate to call me at the number
listed below.

Sincerely,

/S/ MICHAEL L. GALLOWAY

 

 

Michael L. Galloway
Senior Vice President
Business Banking


--------------------------------------------------------------------------------